Name: 2003/432/CFSP: Council Decision 2003/432/CFSP of 12 June 2003 on the launching of the European Union military operation in the Democratic Republic of Congo
 Type: Decision
 Subject Matter: defence;  international security;  European construction;  Africa
 Date Published: 2003-06-14

 Avis juridique important|32003D04322003/432/CFSP: Council Decision 2003/432/CFSP of 12 June 2003 on the launching of the European Union military operation in the Democratic Republic of Congo Official Journal L 147 , 14/06/2003 P. 0042 - 0042Council Decision 2003/432/CFSPof 12 June 2003on the launching of the European Union military operation in the Democratic Republic of CongoTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article 17(2) and Article 25 thereof,Having regard to the Council Joint Action of 2003/423/CFSP of 5 June 2003 on the European Union Military Operation in the Democratic Republic of Congo(1), and in particular Article 6 thereof,Whereas:(1) On 30 May 2003, the United Nations Security Council unanimously adopted Resolution 1484 (2003) authorising, under Chapter VII of the UN Charter, the temporary deployment of an interim emergency multinational force in Bunia, in the Democratic Republic of Congo.(2) Following the request by the Secretary-General of the United Nations, the European Union has decided to provide a temporary stabilisation force in the Ituri Region in implementation of the mandate provided in the UNSC Resolution 1484 (2003) of 30 May 2003.(3) The Council has authorised the Political and Security Committee to take relevant decisions concerning the political control and strategic direction of the operation.(4) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. Denmark does not participate in the financing of the operation,HAS DECIDED AS FOLLOWS:Article 1The Operation Plan is approved.Article 2The Rules of Engagement Authorisation message is approved.Article 3The EU military operation in the Democratic Republic of Congo shall be launched on 12 June 2003.Article 4The Operation Commander is hereby authorised with immediate effect to release the activation order (Actord) in order to execute the deployment of the forces, prior to transfer of authority following their arrival in theatre, and start execution of the mission.Article 5Without prejudice to Article 15 of the Joint Action 2003/423/CFSP, this Decision will remain in effect until such time as the forces committed to the operation in Bunia have been re-deployed.Article 6This Decision shall be published in the Official Journal of the European Union.Done at Luxembourg, 12 June 2003.For the CouncilThe PresidentG. Drys(1) OJ L 143, 11.6.2003, p. 50.